Citation Nr: 0119890	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  00-17 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
schizophrenia and, if so, entitlement to service connection 
for schizophrenia.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from May 1977 to August 
1984.  This matter comes to the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In an August 2000 substantive appeal, the appellant requested 
a video hearing before a Member of the Board.  38 U.S.C.A. 
§ 7107(c) (West Supp. 2001).  A hearing was scheduled for 
June 25, 2001.  The appellant did not report for the hearing.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
eliminated the well-grounded-claim requirement, enhanced VA's 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim, and redefined VA's duty to 
assist.  The VCAA is applicable to all claims filed on or 
after the date of its enactment, or filed before that date 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

This statutory change requires additional development of both 
claims at issue in this case.  The RO, in the May 2000 rating 
decision, declined to reopen the claim of service connection 
for schizophrenia, which it had most recently denied in a 
July 1998 rating decision.  The VCAA did not come into effect 
until November 9, 2000, and thus the RO did not adjudicate 
the reopening of the claim in accordance with the provisions 
of the VCAA.  It appears that the RO should ask for 
clarification from the claimant as to the dates of his 
alleged hospitalization in service so that the RO may attempt 
to obtain copies of any clinical records associated with that 
treatment in connection with this claim.  Accordingly, this 
issue requires remand.  

The appellant has identified several facilities at which he 
claims to have received treatment.  The RO has already 
obtained treatment records from some of these sources.  In 
addition, the appellant specifically noted that he underwent 
30 to 35 days of psychiatric treatment during his service in 
Seoul, Republic of Korea, in 1982 and 1983; in referring to 
this treatment, he noted that he was at Camp Casey and 
specified CSC 1ST, Buffalo.  The service medical records 
include only medical records dated in 1984; there are no 
clinical records concerning any treatment prior to that date.  
On remand, the RO should ask the veteran to provide the month 
and year of his reported hospitalization while in service and 
the name of the facility at which he was hospitalized.  
Thereafter, the RO should request the clinical records for 
that hospitalization from the appropriate records repository.  
In addition, service medical records dated prior to 1984 
should be requested.  

The appellant also indicated that he had received treatment 
from 1990 to 2000 for psychiatric and hypertension disorders 
at the VA Medical Center at Tuskegee, Alabama.  The record 
includes VA hospital summaries concerning treatment at that 
facility in September 1998, May 1999, and March 2000, as well 
as VA treatment records from that facility dated from March 
1994 to December 1997.  The record does not, though, indicate 
that the RO has obtained copies of VA outpatient treatment 
records from January 1990 to February 1994 and from January 
1997 to the present.  On remand, the RO should attempt to 
obtain complete VA outpatient records concerning these 
periods.  

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it remains the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  In conducting the development herein 
mandated, the RO must ensure that all 
notification and development action 
required by the VCAA is completed. 

2.  Ask the veteran to provide the name 
of the facility at which he was 
reportedly hospitalized in 1982 or 1983 
while in Korea.  Ask him to provide the 
month and year of his hospitalization, 
informing him that more specific 
information about the dates of his 
treatment may be necessary in order to 
facilitate a search for those clinical 
records to support his claim.  
Thereafter, contact the appropriate 
records depository and request the 
appellant's complete service medical 
records, including the clinical records 
associated with his hospitalization in 
1982 or 1983 at Camp Casey in Seoul, 
Republic of Korea.  All documents 
obtained must be associated with the 
claims file.   

3.  Ask the appellant for the names and 
addresses of all health care providers 
who have treated him for a psychiatric 
disorder and hypertension since his 
separation from service, and for the 
dates of such treatment.  Secure any 
appropriate release, if necessary, in 
order to obtain complete clinical records 
of such treatment and associate them with 
the claims file.  

4.  Contact the Tuskegee, Alabama, VA 
Medical Center and obtain the appellant's 
complete outpatient treatment records from 
January 1990 to February 1994 and from 
January 1997 to the present.  Any 
inpatient treatment records from March 
2000 to the present should also be 
requested.  All documents obtained must be 
associated with the claims file.  

5.  Schedule the appellant for a VA 
examination to determine whether he has 
hypertension according to applicable 
rating criteria, which require that 
hypertension be confirmed by readings 
taken two or more times on at least three 
different days.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  If the veteran has 
hypertension, the examiner is asked to 
review the claims file, and particularly 
the service medical records, and this 
remand.  The examiner is asked to 
determine, based on review of the claims 
file and examination of the appellant, 
the likely etiology of any hypertensive 
disorder found.  Whether it is at least 
as likely as not that any such disorder 
arose during service, is due to disease 
or injury in service, or was manifest to 
a compensable degree (i.e., diastolic 
pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or 
more, or; minimum evaluation for an 
individual with a history of diastolic 
pressure predominantly 100 or more who 
requires continuous medication for 
control) within one year of separation, 
should be addressed.  The findings and 
opinions expressed should be recorded in 
a complete report of the examination that 
is associated with the claims file.  

6.  After completing the above 
development, determine whether new and 
material evidence has been presented or 
secured to reopen the previously denied 
claim of service connection for 
schizophrenia.  If not, then the analysis 
must end there, and the claim must be 
denied.  See Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996) (whether 
new and material evidence is submitted is 
a jurisdictional test; the claim must be 
reopened if such evidence is submitted and 
must not be if such evidence is not 
submitted).  If the RO determines that 
such evidence has been submitted, then it 
must ensure that the assistance required 
by the VCAA is accomplished, including any 
necessary examinations and opinions.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  

7.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it complies with 
this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

8.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


